                 Case 2:19-cr-00062-JAM Document 80 Filed 01/07/21 Page 1 of 4



 1 LAW OFFICE OF TODD D. LERAS
   Todd D. Leras, CA SBN 145666
 2 455 Capitol Mall, Suite 802
   Sacramento, CA 95814
 3 Telephone: (916) 504-3933

 4   Attorney for Defendant
     ANDREA JORDAN
 5

 6

 7

 8                                   IN THE UNITED STATES DISTRICT COURT

 9                                     EASTERN DISTRICT OF CALIFORNIA

10

11   UNITED STATES OF AMERICA,                               CASE NO. 2:19-CR-062-JAM
12               Plaintiff,                                  STIPULATION AND ORDER CONTINUING
                                                             STATUS CONFERENCE AND EXCLUDING
13                             v.                            TIME UNDER THE SPEEDY TRIAL ACT
14   CARRIE ALAINE MARKIS, and ANDREA
     MICHELLE JORDAN,
15                                                           Date: January 12, 2021
                 Defendants.                                 Time: 9:30 a.m.
16                                                           Court: Hon. John A. Mendez
17
            This matter is set for a status conference on January 12, 2021. By this stipulation,
18

19   Defendants Markis and Jordan move to continue the status conference to April 20, 2021. The

20   parties stipulate as follows:

21          1. The case involves distribution of prescription pills by means of a secret portion of the
22
                  internet known as the “dark web.” The government has provided voluminous discovery
23
                  materials, including approximately 2400 pages of written reports, photographs, computer
24
                  records, audio of witness interviews, and other materials stemming from the
25
                  investigation. The case can fairly be characterized as nationwide in scope.
26
            2.     Attorney Kelly Babineau, who represents Defendant Carrie Markis, substituted in as
27

28                appointed counsel in the place of the Federal Defender’s Office on June 7, 2019 (ECF
                                                            1
     STIPULATION & ORDER CONTINUING TCH
             Case 2:19-cr-00062-JAM Document 80 Filed 01/07/21 Page 2 of 4


              Entry 45). Defendant Andrea Jordan first appeared in this case on April 5, 2019
 1

 2            (ECF Entry 32). Counsel for both Defendants initiated review of discovery materials

 3            with their respective clients and prepared to conduct defense investigation. Some of

 4            the investigative efforts occurred just as state and national events unfolded regarding
 5
              the spread of COVID-19.
 6
           3. A series of General Orders issued by the Chief United States District Judge for the
 7
              Eastern District of California address the pandemic, including General Orders 612,
 8
              617, 618, 624, and 628. These general orders have resulted in restrictions to public
 9

10            access to federal courthouses in the Eastern District of California since March 18,

11            2020. General Order 628 extends the restrictions until early April 2021.
12         4. On March 19, 2020, California Governor Gavin Newsom issued Executive Order N-
13
              33-20 ordering all California residents to shelter in place unless their services are
14
              needed to perform work in critical infrastructure functions. Since issuance of the
15
              governor’s order, California has experienced a series of intermittent declines and
16

17
              surges of virus cases. The fluctuations in virus cases, in turn, resulted in adjustment

18            of mitigation measures. The Sacramento region is currently experiencing a surge in

19            infections. These developments have hampered or delayed defense investigative
20            efforts and in-person meetings between the attorneys and their respective clients.
21
           5. Given the volume of discovery materials in the case, defense counsel are engaged in
22
              investigations related to potential defenses and mitigation evidence in the event of a
23
              negotiated disposition. Some of this investigation cannot be conducted safely until
24

25            the danger posed by the pandemic subsides. Given these unusual events the

26            government does not object to the continuance.

27

28

     STIPULATION & ORDER CONTINUING STATUS
     CONFERENCE AND EXCLUDING TIME                      2
               Case 2:19-cr-00062-JAM Document 80 Filed 01/07/21 Page 3 of 4


            6. Counsel for both Defendants believe that failure to grant the requested continuance
 1

 2              would deny them the reasonable time necessary for effective preparation, considering

 3              the exercise of due diligence.

 4          7. Based on the above-stated facts, Defendants Markis and Jordan request the Court find
 5
                that the ends of justice served by continuing the case as requested outweigh the best
 6
                interest of the public and the Defendants in a trial within the time prescribed by the
 7
                Speedy Trial Act.
 8
            8. For the purpose of computing time under the Speedy Trial Act, 18 U.S.C. § 3161, et
 9

10              seq., within which trial must commence, the time period of January 12, 2021 to April

11              20, 2021, inclusive, is deemed excludable under 18 U.S.C. § 3161(h)(7)(A) and
12              (B)(iv) [Local Code T-4].
13
            9. Nothing in this stipulation and order shall preclude a finding that other provisions of the
14
                Speedy Trial Act dictate that additional time periods are excludable from the period
15
                during which trial must commence.
16
            Assistant U.S. Attorney Paul Hemesath and Attorney Kelly Babineau have reviewed this
17
     stipulation and authorized Attorney Todd D. Leras via email to sign it on their behalf.
18

19          Dated: January 6, 2021                          /s/ Kelly Babineau
                                                            ___________________________
20                                                          KELLY BABINEAU
                                                            Attorney for Defendant
21                                                          CARRIE MARKIS
22
                                                            (Per email authorization)

23          Dated: January 6, 2021                          /s/ Todd Leras
                                                            ___________________________
24                                                          TODD LERAS
                                                            Attorney for defendant
25                                                          ANDREA JORDAN
26

27

28

     STIPULATION & ORDER CONTINUING STATUS
     CONFERENCE AND EXCLUDING TIME                         3
               Case 2:19-cr-00062-JAM Document 80 Filed 01/07/21 Page 4 of 4



 1           Dated: January 6, 2021                         MCGREGOR W. SCOTT
 2                                                          United States Attorney

 3                                                          /s/ Paul Hemesath
                                                    By:     _______________________
 4                                                          PAUL HEMESATH
                                                            Assistant United States Attorney
 5
                                                            (Per email authorization)
 6

 7

 8

 9

10                                                     ORDER
             BASED ON THE REPRESENTATIONS AND STIPULATIONS OF THE PARTIES, it
11
     is hereby ORDERED that the status conference scheduled for January 12, 2021 is vacated. A
12
     new status conference is scheduled for April 20, 2021, at 9:30 a.m.
13
             The Court further finds, based on the representations of the parties, that the ends of justice
14
     served by continuing the case as requested outweigh the best interests of the public and the
15
     Defendants in a speedy trial.
16
             Time shall be excluded under the Speedy Trial Act, 18 U.S.C. § 3161 (h)(7)(A) and
17
     (B)(iv), Local Code T-4, to allow necessary attorney preparation, taking into consideration the
18
     exercise of due diligence, for the period from January 12, 2021, up to and including April 20,
19
     2021.
20
                    IT IS SO ORDERED.
21

22
     Dated: January 6, 2021                               /s/ John A. Mendez
23                                                        THE HONORABLE JOHN A. MENDEZ
                                                          UNITED STATES DISTRICT COURT JUDGE
24

25

26

27

28

     STIPULATION & ORDER CONTINUING STATUS
     CONFERENCE AND EXCLUDING TIME                         4
